MEMORANDUM DECISION                                              Jul 20 2015, 10:28 am

      Pursuant to Ind. Appellate Rule 65(D), this
      Memorandum Decision shall not be regarded as
      precedent or cited before any court except for the
      purpose of establishing the defense of res judicata,
      collateral estoppel, or the law of the case.



      ATTORNEY FOR APPELLANT                                    ATTORNEYS FOR APPELLEE
      Michael C. Borschel                                       Gregory F. Zoeller
      Fishers, Indiana                                          Attorney General of Indiana
                                                                Christina D. Pace
                                                                Deputy Attorney General
                                                                Indianapolis, Indiana



                                                   IN THE
          COURT OF APPEALS OF INDIANA

      Dominique Morris,                                         July 20, 2015

      Appellant-Defendant,                                      Court of Appeals Cause No.
                                                                49A05-1501-CR-18
              v.
                                                                Appeal from the Marion Superior
      State of Indiana,                                         Court
                                                                The Honorable Sheila Carlisle,
      Appellee-Plaintiff,                                       Judge
                                                                Case No. 49G03-1410-MR-46933




      Robb, Judge.



                                 Case Summary and Issue
[1]   Following a bench trial, Dominique Morris was convicted of voluntary

      manslaughter, a Level 2 felony, and escape, a Level 6 felony. He presents one

      Court of Appeals of Indiana | Memorandum Decision 49A05-1501-CR-18 | July 20, 2015       Page 1 of 6
      issue for our review: whether the State presented sufficient evidence to rebut

      Morris’s claim of self-defense and convict him of voluntary manslaughter.

      Concluding the evidence is sufficient to support Morris’s conviction, we affirm.



                            Facts and Procedural History
[2]   The facts most favorable to the court’s decision are as follows.


[3]   In September of 2014, Morris was living with his parents, David and Chantris

      Morris. Morris was on home detention and assigned a GPS monitoring unit.


[4]   On September 20, 2014, David arrived home from work at approximately 3:30

      a.m. He walked around to the back patio, where he found Morris having sex

      with Shameka Dowdy, who was Morris’s girlfriend. David yelled at Morris

      and Dowdy for being disrespectful, and demanded that the two leave the house

      immediately. The two got dressed and walked around to the front of the house

      where Dowdy’s car was parked.


[5]   Morris and Dowdy got into the car, and David followed them out to the car,

      continuing to yell and argue with Morris. Morris then exited the vehicle and

      ran back up to the house. Chantris was standing at the front door, and Morris

      asked her where her gun was. Chantris told him “no,” transcript at 93, in an

      attempt to dissuade him from retrieving her gun, which was locked in a safe in

      the garage. Morris ran into the house and returned seconds later, carrying his

      GPS monitor and a butcher knife that he took from the kitchen. Chantris

      grabbed Morris near the doorway and tried to prevent him from going back

      Court of Appeals of Indiana | Memorandum Decision 49A05-1501-CR-18 | July 20, 2015   Page 2 of 6
      outside with the knife, but Morris pushed past his mother, knocking her to the

      ground and causing her to “bust[] [her] nose open.” Id. at 97. Morris then

      stabbed David in the abdomen and left the house in Dowdy’s car. After Morris

      and Dowdy drove away from the house, Morris threw his GPS monitor out of

      the car. David was taken to the hospital but later died as a result of the stab

      wound.


[6]   The State charged Morris with murder, a felony, and Level 6 felony escape.

      The State also alleged that Morris was an habitual offender. Following a bench

      trial, the trial court found Morris guilty of voluntary manslaughter, as a lesser

      included offense of murder, and also guilty of escape. Morris then admitted to

      being an habitual offender. He received an aggregate sentence of twenty-six

      years imprisonment. This appeal followed.



                                 Discussion and Decision
                                      I. Standard of Review
[7]   When reviewing the sufficiency of evidence supporting a conviction, this court

      does not reweigh the evidence or assess the credibility of witnesses. McHenry v.

      State, 820 N.E.2d 124, 126 (Ind. 2005). When confronted with conflicting

      evidence, we consider it in the light most favorable to the conviction. Walker v.

      State, 998 N.E.2d 724, 726 (Ind. 2013). This court will affirm the conviction

      unless “no reasonable fact-finder” could have found the defendant guilty

      beyond a reasonable doubt. Drane v. State, 867 N.E.2d 144, 146 (Ind. 2007).


      Court of Appeals of Indiana | Memorandum Decision 49A05-1501-CR-18 | July 20, 2015   Page 3 of 6
                   II. Self-defense & Sufficiency of Evidence
[8]   At trial, Morris claimed that he acted in self-defense, and on appeal, he argues

      that the State failed to present sufficient evidence to rebut that claim. Self-

      defense is a legal justification for an otherwise criminal act. Miller v. State, 720

      N.E.2d 696, 699 (Ind. 1999). Under Indiana law, a person is justified in using

      deadly force and does not have a duty to retreat “if the person reasonably

      believes that that force is necessary to prevent serious bodily injury to the

      person . . . .” Ind. Code § 35-41-3-2(c). Self-defense is established if a

      defendant: “(1) was in a place where the defendant had a right to be; (2) did not

      provoke, instigate, or participate willingly in the violence; and (3) had a

      reasonable fear of death or great bodily harm.” Brand v. State, 766 N.E.2d 772,

      777 (Ind. Ct. App. 2002), trans. denied. When a defendant claims self-defense,

      the State has the burden of disproving at least one of the elements beyond a

      reasonable doubt. Id. The State may do so either by affirmatively rebutting the

      claim of self-defense or by simply relying on the sufficiency of evidence

      presented in its case in chief. Id.


[9]   According to Morris, he first exited Dowdy’s vehicle to “diffuse the situation,”

      at which point David attacked Morris and the two tussled. Appellant’s Brief at

      4 (citing tr. at 139). Morris then entered the house to retrieve his GPS monitor

      and grabbed the knife because he feared for his safety. He claims that when he

      exited the house, David charged at him, and he accidentally stabbed David in

      the abdomen while trying only to keep him at bay.



      Court of Appeals of Indiana | Memorandum Decision 49A05-1501-CR-18 | July 20, 2015   Page 4 of 6
[10]   While Morris’s version of events may support a self-defense claim, it is not a

       version that the fact-finder believed. See Fitzgerald v. State, 26 N.E.3d 105, 110

       (Ind. Ct. App. 2015) (stating that the trial court, acting as fact-finder, is not

       required to believe a defendant’s self-serving testimony). Chantris testified that

       she stood near the front door and watched as David yelled at Morris and

       Dowdy while they were inside the car. Contrary to Morris’s version of events,

       Chantris testified that she did not witness a scuffle between Morris and David

       after Morris exited the car and ran to the house to get a knife and his GPS

       monitor. She attempted to stop Morris from leaving the house with the knife,

       but he shoved his way past her and stabbed David in the abdomen.


[11]   The evidence most favorable to the judgment lends itself to the inference that

       Morris was the initial aggressor, or at minimum, a willing participant in the

       violence. As such, the State succeeded in rebutting his self-defense claim. See

       Brand, 766 N.E.2d at 777.


[12]   Even if David were the initial aggressor, Morris’s self-defense claim would still

       not prevail on appeal. In Hobson v. State, the victim was the initial aggressor.

       795 N.E.2d 1118, 1121-22 (Ind. Ct. App. 2003), trans. denied. However, the

       defendant chose to fight back, then grabbed a gun while separated from the

       victim and shot him. Id. This court held that under those circumstances, the

       State presented sufficient evidence to rebut the defendant’s claim of self-defense.

       Id. at 1122. Morris’s act of running into the house to grab a knife is similar,

       and allows for the same result in this case.



       Court of Appeals of Indiana | Memorandum Decision 49A05-1501-CR-18 | July 20, 2015   Page 5 of 6
                                               Conclusion
[13]   Concluding the State presented sufficient evidence to rebut Morris’s self-defense

       claim, we affirm his conviction.


[14]   Affirmed.


       May, J., and Mathias, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 49A05-1501-CR-18 | July 20, 2015   Page 6 of 6